UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------x
JONAS XAVIER CABALLERO,

                                Plaintiff,
                                                           MEMORANDUM & ORDER
                  - against -                               18-CV-1627 (PKC) (RML)

NURSE SHAYNA, NURSE HANLIN,
ER DR. MARY, CORRECTION OFFICER
ANDREA ELLIOT (Shield #13902),
CORRECTION OFFICER CHRISTOPHE
DOMOND (Shield # 18517), CORRECTION
OFFICER GREGORY TERNIER (Shield #
18960), CORRECTION OFFICER ORLANDO
CHECO (Shield #5783), BROOKLYN
MEDICAL CENTER, and CITY OF NEW
YORK,

                                Defendants.
-------------------------------------------------------x
PAMELA K. CHEN, United States District Judge:

        Plaintiff Jonas Xavier Caballero (“Plaintiff”), appearing pro se and proceeding in forma

pauperis, brings this action alleging Fourteenth Amendment deliberate indifference claims

pursuant to 42 U.S.C. § 1983 against the Brooklyn Medical Center (“BMC”).1 BMC has moved

to dismiss Plaintiff’s complaint. For the reasons discussed herein, BMC’s motion to dismiss is

granted in its entirety.




        1
         Plaintiff also brought this action against the City of New York and various individual city
employees (collectively, “City Defendants”). City Defendants filed a motion to dismiss. (Dkt.
41; see also Sept. 19, 2018 Minute Entry (construing City Defendants’ letter motion for a pre-
motion conference as a motion to dismiss).) At oral argument, the Court granted in part and denied
in part City Defendants’ motion. (See Nov. 20, 2018 Minute Entry.) On May 24, 2019, City
Defendants indicated that they had reached a settlement with Plaintiff. (Dkt. 79.) In light of this
notice of settlement, the Court will only address Plaintiff’s complaint as it relates to Defendant
BMC.
                                         BACKGROUND

I.     Factual Background

       The Court assumes the parties’ familiarity with this case, and recites only the facts relevant

to BMC’s motion to dismiss. Plaintiff has several medical conditions including, inter alia,

congestive heart failure, high blood pressure, and post-traumatic stress disorder. (Plaintiff’s

Operative Amended Complaint2 (“OAC”), Dkt. 1, at ECF3 9.) After allegedly being denied

medical treatment for several days by various officers at the Brooklyn Detention Complex,

Plaintiff was transferred via ambulance to BMC. (Id. at 10.) Plaintiff was hospitalized from

November 25, 2017 to December 5, 2017 at BMC, until he was transferred to Bellevue for further

medical treatment. (OAC, Dkt. 9, at ECF 14, 52 ¶ 36.)

       Plaintiff alleges that, while hospitalized at BMC, “[BMC] employees routinely

communicated with the escort officers and [Brooklyn Detention Complex] security authorities via

telephone, acting in concert to deprive the Plaintiff of his constitutional rights.” (Plaintiff’s Brief

(“Pl.’s Br.”), Dkt. 58, at ECF 2.) Specifically, Plaintiff states that he was continuously “shackled”

by hand and foot for the duration of his hospitalization and that BMC staff refused to undo the

restraints despite Plaintiff’s request and the fact that the restraints were “medically

contra[-]indicated.” (OAC, Dkt. 9, at ECF 23–25.) Plaintiff also alleges that, while at BMC, he



       2
         During the course of the proceedings, Plaintiff has filed various amendments and
supplements that the Court has incorporated into Plaintiff’s complaint. The Court has deemed the
following dockets as part of Plaintiff’s Operative Amended Complaint (“OAC”): Dkt. 1, 9, 15, 28,
52. (See June 12, 2018 Order (noting that the Court construes Plaintiff’s Operative Amended
Complaint to include Dkts. 1, 9, and 15); June 28, 2018 Order (construing Plaintiff’s Dkt. 28 Letter
as supplementing his OAC); Oct. 5, 2018 Order (granting Plaintiff’s Dkt. 52 motion to amend
OAC).)
       3
        Citations to “ECF” refer to the pagination generated by the Court’s CM/ECF docketing
system and not the document’s internal pagination.



                                                  2
was denied exercise, a radio, a television with more than three channels, a pillow, reading and

writing materials, telephone access to call his family and legal counsel, access to mental health

services, social workers, or administrative staff, a Bible, certain medications he took on a regular

basis, and his medical records. (OAC, Dkt. 9, at ECF 17 ¶ 18.) At one point, the BMC medical

staff refused to feed Plaintiff for nearly twenty-four hours, until Plaintiff screamed for help,

“hoping that a visitor or sympathetic passerby” would hear his pleas and alert a BMC authority.

(Id. at ECF 34.) Plaintiff also alleges that BMC staff frequently consulted with Brooklyn Detention

Complex officers and that, as a result of these consultations, denied Plaintiff’s requests to contact

his mother or to have BMC staff relay information regarding Plaintiff’s medical condition to his

mother. (Pl.’s Br., Dkt. 58, at ECF 2.)

       Additionally, Plaintiff alleges specific incidents against two nurses that he identifies only

as “Nurse Shayna” and “Nurse Hanlin.” He alleges that Nurse Shayna refused to remove itchy

intravenous tubes (“IVs”) that began to hurt after five days. (OAC, Dkt. 9, at ECF 23–24 ¶ 31,

ECF 34–35.) Plaintiff alleges that Nurse Shayna watched as Plaintiff was forced to clumsily

remove the IVs by himself with one free hand and his mouth, and that she tossed an alcohol swab

on the bed, and joked “now stay put” as she left the room. (Id.) Plaintiff states that, as a result, he

now has scars on both of his arms. (Id.) Plaintiff also alleges that Nurse Hanlin yelled about

Plaintiff’s HIV medication from across the room in front of BDC officers on duty, even after

Plaintiff had asked for his right to privacy under the Health Insurance Portability Act (“HIPAA”),

and responded by saying that she and the corrections officers “are HIP[A]A”. (Id. at ECF 24 ¶ 32,

ECF 35.) Plaintiff states that, as a result of these incidents, his previously diagnosed post-traumatic

stress disorder and heart conditions have significantly worsened. (Id. at ECF 35–36.)




                                                  3
II.    Procedural Background

       Plaintiff filed his original complaint on February 28, 2018. (Dkt. 1.)4 Defendant BMC

filed a letter motion for a pre-motion conference on September 4, 2018 seeking to file a motion to

dismiss Plaintiff’s complaint for failure to state a claim. (Dkt. 42.) On September 19, 2018, the

Court construed Defendant BMC’s letter motion as a motion to dismiss and ordered supplemental

briefing. (Sept. 19, 2019 Order.) Oral argument was held on November 20, 2018. (Nov. 20, 2018

Minute Entry.) At oral argument, the Court granted BMC’s motion to dismiss as to Plaintiff’s

HIPAA claim and Individual Defendant Nurse Hanlin. (Id.) The Court reserved decision on

BMC’s motion to dismiss Plaintiff’s remaining claims and ordered further briefing on whether

BMC had a contract with New York City to provide medical services to inmates at BDC and/or

whether Plaintiff had sufficiently alleged that Defendant BMC and/or its employees were acting

under color of state law. (Id.) Defendant’s motion was fully briefed on February 11, 2019. (Dkt.

75.)

                                       LEGAL STANDARD

       To survive a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6), “a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). A “claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 556). The “plausibility standard

is not akin to a ‘probability requirement,’ but it asks for more than a sheer possibility that a



       4
        Plaintiff filed his original complaint in the Southern District of New York. The Honorable
Colleen McMahon transferred Plaintiff’s complaint to this District on March 15, 2018. (Dkt. 4.)



                                                  4
defendant has acted unlawfully.” Id. (citation omitted). Determining whether a complaint states

a plausible claim for relief is “a context-specific task that requires the reviewing court to draw on

its judicial experience and common sense.” Id. at 679 (citation omitted). “In addressing the

sufficiency of a complaint, [the Court] accept[s] as true all factual allegations and draw[s] from

them all reasonable inferences; but [the Court is] not required to credit conclusory allegations or

legal conclusions couched as factual allegations.” Rothstein v. UBS AG, 708 F.3d 82, 94 (2d Cir.

2013). At the same time, “[a] document filed pro se is to be liberally construed, and a pro se

complaint, however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (internal quotation

marks and citations omitted).

                                            DISCUSSION

        Plaintiff brings Fourteenth Amendment deliberate indifference claims pursuant to § 1983.

“It is axiomatic that private citizens and entities are not generally subject to Section 1983 liability.”

Hollman v. Cty. of Suffolk, No. 06-CV-3589 (JFB) (ARL), 2011 WL 280927, at *4 (E.D.N.Y. Jan.

27, 2011) (citing Ciambriello v. Cty. of Nassau, 292 F.3d 307, 323–34 (2d Cir. 2002)); see also

Reaves v. Dep’t of Veterans Affairs, No. 08-CV-1624 (RJD), 2009 WL 35074, at *3 (E.D.N.Y.

Jan. 6, 2009) (“Purely private conduct is not actionable under § 1983, no matter how discriminatory

or wrongful.”) (internal quotations and citation omitted). Courts in this district have generally held

that BMC and its employees do not act under color of state law for purposes of § 1983. See, e.g.,

Abdul-Rahman v. Coleman, No. 10-CV-4691 (CBA) (LB), 2010 WL 5490842, at *1 (E.D.N.Y.

Dec. 30, 2010); Anthony v. Med. Staff at Inst., No. 16-CV-1122 (LDH) (LB), 2016 WL 1383491,

at *2 (E.D.N.Y. Apr. 7, 2016).

        For the purposes of section 1983, the actions of a nominally private entity are
        attributable to the state when: (1) the entity acts pursuant to the ‘coercive power’ of
        the state or is ‘controlled’ by the state (‘the compulsion test’); (2) when the state


                                                   5
        provides ‘significant encouragement’ to the entity, the entity is a ‘willful participant
        in joint activity with the [s]tate,’ or the entity’s functions are ‘entwined’ with state
        policies (‘the joint action test’ or ‘close nexus test’); or (3) when the entity ‘has
        been delegated a public function by the [s]tate,’ (‘the public function test’).

Sybalski v. Indep. Grp. Home Living Program, Inc., 546 F.3d 255, 257 (2d Cir. 2008) (quoting

Brentwood Acad. v. Tenn. Secondary Sch. Ath. Ass’n, 531 U.S. 288, 296 (2001)).                      “The

fundamental question under each test is whether the private entity’s challenged actions are ‘fairly

attributable’ to the state.” Fabrikant v. French, 691 F.3d 193, 207 (2d Cir. 2012) (quoting Rendell-

Baker v. Kohn, 457 U.S. 830, 838 (1982)).

        Plaintiff argues that, despite its status as a private hospital, BMC should be treated as acting

under the color of state law pursuant to the joint action, public function, and/or compulsion tests.

(See generally Pl.’s Br., Dkt. 58.) However, Plaintiff has not alleged sufficient facts to establish a

claim that BMC should be considered a state actor. Therefore, for the reasons discussed infra, the

Court finds that BMC is a private actor beyond the reach of Plaintiff’s § 1983 complaint.

I.      Joint Action Test

        “Under the ‘joint action’ doctrine, a private actor can be found ‘to act under color of state

law for § 1983 purposes if . . . the private party is a willful participant in joint action with the State

or its agents.” Hollman, 2011 WL 280927, at *8 (quoting Dennis v. Sparks, 449 U.S. 24, 27

(1980)) (internal brackets omitted).         “The touchstone of joint action is often a ‘plan,

prearrangement, conspiracy, custom, or policy’ shared by the private actor and the [state agents].”

Forbes v. City of New York, No. 05-CV-7331 (NRB), 2008 WL 3539936, at *5 (S.D.N.Y. Aug.

12, 2008) (citing Ginsberg v. Healey Car & Truck Leasing, Inc., 189 F.3d 268, 272 (2d Cir. 1999)).

“Mere cooperation with a state official . . . is insufficient to establish state action.” Estiverne v.

Esernio-Jenssen, 910 F. Supp. 2d 434, 442 (E.D.N.Y. 2012) (citing Scotto v. Almenas, 143 F.3d

105, 114 (2d Cir. 1998); San Filippo v. U.S. Tr. Co. of N.Y., 737 F.2d 246, 252, 256 (2d Cir. 1984)).



                                                    6
Instead, “a plaintiff must show that the private citizen and the state official shared a common

unlawful goal.” Hollman, 2011 WL 280927, at *8 (internal quotations and citation omitted).

       Plaintiff argues that there are several instances where BMC staff worked in conjunction

with Brooklyn Detention Complex officers. (See Pl.’s Br., Dkt. 58, at ECF 2 (“[BMC] employees

routinely communicated with the escort officers and [Brooklyn Detention Complex] security

authorities via telephone, acting in concert to deprive the Plaintiff of his constitutional rights.”);

id. (“[BMC] employees acted jointly with prison officials when they contacted [Brooklyn

Detention Complex] operations officials to ascertain whether they would allow the Plaintiff to

contact his mother, after which Plaintiff was denied his request.”); OAC, Dkt. 9, at ECF 24–25

(noting that BMC staff “regularly refused to unshackle [Plaintiff] even when shackling was

medically contra[-]indicated and when [Plaintiff] did not pose a threat to [BMC] staff or [Brooklyn

Detention Complex] escorts”); Pl.’s Br., Dkt. 73, at 2 (“In fact, [BMC] employees regularly

deferred to the orders of the prison officials when deciding whether [Plaintiff] should remain

shackled.”).) However, none of these allegations—which are largely conclusory—show that BMC

staff affirmatively agreed to engage in unconstitutional conduct with Brooklyn Detention Complex

officers,5 i.e., Plaintiff does not sufficiently allege that BMC staff and Brooklyn Detention

Complex officers “shared a common unlawful goal.”             Hollman, 2011 WL 280927, at *8.

Plaintiff’s arguments that BMC employees’ “deferral” to the instructions or demands of Brooklyn

Detention Complex officers are not enough to show that BMC employees were willful participants



       5
          The Court assumes, arguendo, that at least some of the conduct that Plaintiff alleges does
rise to the level of a constitutional injury. However, the Court notes that violations of the New
York City Correctional Health Care Minimum Standards, which Plaintiff frequently mentions (see,
e.g., Pl.’s Br., Dkt. 73, at 2–3), do not give rise to liability under § 1983. See Santana v. City of
New York, No. 13-CV-3034 (SAS), 2014 WL 1870800, at *7 & n.114 (S.D.N.Y May 8, 2014)
(citing Patterson v. Coughlin, 761 F.2d 886, 891 (2d Cir. 1985)).



                                                  7
in a common scheme or shared a common unlawful goal. See Sykes v. McPhillips, 412 F. Supp.

2d 197, 202–03 (N.D.N.Y. 2006) (finding that though a hospital “accommodated the particular

security measures characteristic to incarceration, . . . this conduct is really nothing more than the

common sense accommodation of security officers in the proximity of a patient” rather than

evidence of joint action between the private hospital and the state officers); see also Hollman, 2011

WL 280927, at *8 (noting that a private citizen who acted in accordance with police orders was

not a willful participant in the conduct, and therefore not acting jointly with a state actor) (citing

Harvey v. Plains Twp. Police Dep’t, 421 F.3d 185, 195–96 (3d Cir. 2005)); see also Ciambriello,

292 F.3d at 323–24 (“A merely conclusory allegation that a private entity acted in concert with a

state actor does not suffice to state a § 1983 claim against the private entity.”). Accordingly, the

Court finds that BMC does not qualify as a state actor under the joint action test.6

II.    Public Function Test

       Under the public function test, “[s]tate action may be found in situations where an activity

that traditionally has been the exclusive, or near exclusive, function of the State has been

contracted out to a private entity.” Grogan v. Blooming Grove Volunteer Ambulance Corps, 768

F.3d 259, 264–65 (2d Cir. 2014) (internal quotations and citation omitted). “Non-public medical

providers have sometimes been deemed ‘state actors’ when treating prisoners of the state, such as


       6
          Plaintiff also argues that “the employees of [BMC] conspired with . . . [Brooklyn
Detention Complex officers], in turn causing their own actions to fall under the color of state law,
and thus within the parameters of a Section 1983 claim.” (Pl.’s Br., Dkt. 73, at 3.) To the extent
that Plaintiff is attempting to make a § 1983 conspiracy claim, such a claim fails for the same
reasons that Plaintiff’s joint action claim fails. See Ciambriello, 292 F.3d at 323–24 (applying the
same standard as the joint action test, stating that “[t]o state a claim against a private entity on a
section 1983 conspiracy theory, the complaint must allege facts demonstrating that the private
entity acted in concert with the state actor to commit an unconstitutional act”); see also Cooper v.
City of New York, No. 14-CV-3698 (ENV) (PK), 2016 WL 4491719, at *5 (E.D.N.Y. Aug. 25,
2016) (“Conclusory statements that the hospital defendants acted jointly with the City defendants,
or that they were in contact with one another, are not enough to establish conspiracy liability.”).



                                                  8
where private medical professionals work inside a prison facility, or where off-site private

hospitals have an ongoing contractual arrangement with prisons.” Kavazanjian v. Rice, No. 03-

CV-1923 (FB) (SMG), 2008 WL 5340988, at *12 (E.D.N.Y. Dec. 22, 2008); see also West v.

Atkins, 487 U.S. 42, 54 (1988) (holding that a private physician who contracts with the State to

provide medical care to inmates is a state actor). “Providing isolated emergency treatment to a

prisoner on equal terms with the general public, however, does not constitute state action . . . .”

Kavazanjian, 2008 WL 5340988, at *12.

       Plaintiff argues that BMC has assumed the public function of providing medical care to

inmates because “inmates are routinely transferred to [BMC].” (Pl.’s Br., Dkt. 50, at ECF 1.) He

also argues that even if BMC does not have an explicit contract with the City of New York

(“City”), it has nonetheless “voluntarily assume[d] the state’s obligation to provide medical care

to inmates” by admitting Plaintiff to the hospital from the emergency room. (Pl.’s Br., Dkt. 73, at

4.) Plaintiff’s arguments are unavailing. First, Plaintiff has not alleged any facts from which to

reasonably infer that BMC has a contract with the City to provide medical services to inmates.7

Second, as Plaintiff seems to acknowledge, a private hospital is not transformed into a state actor

when it provides emergency treatment services to inmates on equal terms with the general public.

See, e.g., Thompson v. Booth, No. 16-CV-3477 (KMK), 2018 WL 4760663, *10 (S.D.N.Y. Sept.

28, 2018) (collecting cases). Furthermore, the Court does not find that the mere fact that BMC

admitted Plaintiff from the ER is enough to find that BMC had voluntarily assumed care of

Plaintiff. See Kavazanjian, 2008 WL 5340988, at *12 (finding that a private hospital who treated



       7
         The Court also notes that BMC has submitted a declaration from Carol Hanson-Beckles,
Director of Case Management at BMC, stating that BMC does not have any contract with the City
of New York to provide medical care to inmates at Brooklyn Detention Complex. (Declaration of
Carol Hanson-Beckles, Dkt. 69-1, at 2.)



                                                9
inmate in ER and then admitted him for 38 hours for further observation was not a state actor

pursuant to the public function test). Therefore, the Court finds that BMC does not qualify as a

state actor under the public function test.

III.   State Compulsion Test

       “Under the state compulsion test, ‘a State normally can be held responsible for a private

decision only when it has exercised coercive power or provided such significant encouragement,

overt or covert, that the choice must in law be deemed to be that of the State.’” Doe v. Harrison,

254 F. Supp. 2d 338, 342 (S.D.N.Y. 2003) (quoting Blum v. Yaretsky, 457 U.S. 991, 1004 (1982)).

In the medical context, “[s]tate action through state compulsion requires actual coercion by a state

actor that impacts upon the private physician’s decision-making.” Id.

       Plaintiff argues that when he asked BMC staff to be unshackled, the staff “yielded to the

coercive power of the state” when they “consulted and . . . deferred their decision” about whether

to unshackle Plaintiff to the Brooklyn Detention Complex officers. (Pl.’s Br., Dkt. 73, at ECF 4.)

Plaintiff also argues that BMC employees refused to unshackle him even though the use of

shackles was “medically contra[-]indicated.” (OAC, Dkt. 9, at ECF 24–25.) However, besides

these bare conclusory statements, Plaintiff does not allege any specific facts from which to

reasonably infer that the staff at BMC changed Plaintiff’s course of treatment, or denied him

medical care, as a result of demands or orders from Brooklyn Detention Complex officers.

Furthermore, Plaintiff’s argument is undercut by his previous assertions that BMC employees

acted in concert or were part of a conspiracy to deny Plaintiff his constitutional rights. (See, e.g.,

Pl.’s Br., Dkt. 73, at 3.) At most, Plaintiff’s allegations show that BMC cooperated with the

security restrictions that Brooklyn Detention Complex officers imposed while Plaintiff was

hospitalized. Cooperation is not compulsion. Without more specific allegations as to how

Brooklyn Detention Complex officers compelled BMC employees, Plaintiff has failed to allege


                                                 10
that Brooklyn Detention Complex officers “provided such significant encouragement, overt or

covert, that the choice must in law be deemed to be that of the State.’” Doe, 254 F. Supp. 2d at

342 (S.D.N.Y. 2003); cf. Sykes, 412 F. Supp. 2d at 202 (finding that though a hospital

“accommodated the particular security measures characteristic to incarceration, . . . this conduct is

really nothing more than the common sense accommodation of security officers in the proximity

of a patient”).

                                          *       *       *

        Given that Plaintiff has failed to allege specific facts to support a conclusion that BMC is

a state actor under the joint action, public function, or state compulsion tests, the Court finds that

BMC is a private actor. Likewise, individual Defendants Nurse Shayna and ER Dr. Mary, as

employees of BMC, are private actors as well. See Abdul-Rahman, 2010 WL 5490842, at *1

(holding that BMC employees are private actors). As a result, BMC and its employees are all

beyond the reach of Plaintiff’s § 1983 complaint.

                                          CONCLUSION

        For the reasons stated herein, Defendant BMC’s motion to dismiss is granted in its entirety.

The Court, pursuant to the in forma pauperis statute, sua sponte dismisses all claims against Nurse

Shayna and ER Dr. Mary. See 28 U.S.C. § 1915(e)(2)(B)(ii). Defendants Brooklyn Medical

Center, Nurse Shayna, and ER Dr. Mary are terminated from this action.

                                                      SO ORDERED.

                                                      /s/ Pamela K. Chen
                                                      Pamela K. Chen
                                                      United States District Judge
Dated: June 14, 2019
       Brooklyn, New York




                                                 11
